DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are amended. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (EP 1132251 A1).
Regarding claims 1-6, Saito teaches a fuel cell system installed on a vehicle ([0001]), comprising: a drive motor that drives the vehicle, a plurality of power sources that include a fuel cell and a secondary battery, a memory that stores data on the failure of output of the drive motor  In other words, when an actual output value (i.e temperature, voltage or current) of the power source (i.e fuel cell or secondary battery) is smaller than a reference value decided by a power source output request value (i.e normal detection values of temperature, voltage or current stored in the memory for the respective power source), the power source is determined to be in an abnormal state, the data on the operating state of the power source is sent to the vehicle controller and a connection between the power source and the motor is cut off. Saito further teaches entering the data on the operating state of the abnormal power source in the vehicle controller ([0045]-[0046]). It is noted that the vehicle controller only receives detection data on abnormality of the power sources (i.e operating state of the abnormal power source) ([0024] & [0027]-[0028]).	 		While Saito does not explicitly teach the controller storing data in the memory in response to an actual output value of the drive motor being smaller than a reference value decided based on an actual output request value of the drive motor, it is noted that the vehicle controller in Saito determines an actual output request value of the drive motor based, in part, on sensor data from the motor, the secondary battery and the fuel cell ([0081]-[0087]) and stores data on the actual output value of the drive motor in the memory ([0074]). Thus, the controller stores in the memory data on operating state of a power source, out of the plurality of power sources, having an actual output value smaller than a reference value decided based on a power .

Response to Arguments
Applicant’s arguments, see pages 3-5 of Remarks, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito (EP 1132251 A1) as presented in the above rejection.		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727